—Order, Supreme Court, New York County (Walter Tolub, J.), entered April 5, 1996, which denied petitioner’s application to annul respondents’ determination that her husband’s election of the maximum retirement allowance, which did not provide her with any death benefits, was irrevocable, unanimously affirmed, without costs.
The application was properly denied for failure to adduce proof sufficient to raise an issue of fact as to whether petitioner’s husband was suffering from a medically classified psychosis at the time he selected his pension options (see, Ortelere v Teachers’ Retirement Bd., 25 NY2d 196, 204-206; Sigman v Human Resources Admin., 227 AD2d 218). Concur—Rosenberger, J. P., Nardelli, Williams and Rubin, JJ.